                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

DOUGLAS D. HENSON                                                                     PLAINTIFF

v.                                    Civil No. 6:19-cv-06027

BELINDA COSGROVE (Captain, Garland
County Detention Facility), ELROD (Chief
Deputy), CAPTAIN RON HALVERSON,
DEPUTY HADLEY, OFFICER BROWN,
SHERIFF MIKE MCCORMICK,
SHERIFF J. LAWRENCE, SERGEANT
FORD, LT. ANSLEY, and
CLASSIFICATION OFFICER EMMERY                                                      DEFENDANTS




                                             ORDER


       Before the Court is the Report and Recommendation filed March 26, 2020, by the

Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 46.) Judge Ford reports that the parties in this case have filed a Joint Motion to Dismiss

(ECF No. 45) stating that they have reached a settlement. It is recommended that the Motion be

granted, and Plaintiff’s Complaint (ECF No. 1) be dismissed with prejudice subject to the terms

of the parties’ settlement agreement. It is further recommended that if any party desires to make

the terms of the settlement a part of the record herein, those terms should be reduced to writing

and filed with the Court within thirty (30) days.

       Upon review, the Court adopts the Report and Recommendation in toto.

       Accordingly, the Joint Motion to Dismiss (ECF No. 45) should be and hereby is

GRANTED, and Plaintiff’s Complaint (ECF No. 1) should be and hereby is DISMISSED WITH

PREJUDICE subject to the terms of the parties’ settlement agreement. If any party desires to make



                                                                1
the terms of the settlement a part of the record herein, those terms should be reduced to writing

and filed with the Court within thirty (30) days from the date of this Order.

         IT IS SO ORDERED, this 31st day of March 2020.




                                              /s/   Robert T. Dawson
                                              ROBERT T. DAWSON
                                              SENIOR U.S. DISTRICT JUDGE




                                                              2
